DETAILED ACTION
The communication is in response to the application received 09/18/2020, wherein claims 1-20 are pending and are examined as follow.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: capture system in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 8, 10-12 and 14-17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Wexler et al. (U.S 2016/0026240) hereinafter Wexler, in view of Ha et al. (U.S. 2017/0244951) hereinafter Ha.
Regarding claim 1, Wexler discloses a method for identifying a field of view of a person, the method comprising: 
capturing, by a camera system coupled to a support worn by the person, video data comprising a field of capture that is greater than the field of view of the person (Wexler Fig. 1A-1D and 8, [0036]-[0038]: an apparatus 110 include an image sensor is coupled to a support such as glasses or a necklace worn by a person; [0080]: wearable image sensor 110 can be a wide viewing angle image sensor with a field of view more than 180 or 300 degree, hence greater than a field of view of a person; [0091]: the field of view of the image sensor is indicated by dashed lines 721 and 722); 
receiving, by a server, the video data (Wexler Fig. 2, [0049]: apparatus 110 transfer data to a server 250; [0067]: image data is transmitted to server 250); 
detecting, by the server, a facial anatomy of the person recorded in the video data (Wexler [0084], [0096]: a processing device processes and analyzes image captured by the image sensor. The processing device can be a processor included in server 250; [0080][0081], [0097], [0110]: the processing device identify a chin and movement of the chin of the user in captured images by the image sensor); 
determining, by the server, the field of view of the person in accordance with the facial anatomy of the person (Wexler [0097]-[0098]: the processing device determines the direction that the chin of the user is facing to determine a direction that the user’s head is facing, hence field of view of the person; [0040]: eye movement of the user can be tracked to indicate the direction that the user is looking, hence field of view);
 displaying, by the server, the video data (Wexler [0046]-[0047], Fig. 2: information is displayed in a display system such as display of a computing device 120 for user to view data including images, video clips,…; [0072]: user communicates with server via computing device 120 and the processor or server provides information for display as in [0073]-[0074]).

Wexler does not explicitly disclose indicating, by the server, the field of view of the person on the video data as a portion of the field of capture of the video data
However, Wexler discloses selecting, by the server, the field of view of the person on the video data as a portion of the field of capture of the video data for processing (Wexler [0098], [0100]: the processing device identifies and selects an area in the captured image in the estimated direction of the chin and head of the user for analyzing to reduce processing time.  The processing device may discard one or more portions of the image outside of the selected area).  
Furthermore, Ha discloses indicating, by the server, the field of view of the person on the video data as a portion of the field of capture of the video data (Ha Figs. 8A-8C, [0064]: a first portion of first image data is rendered in display portion of the display, while the remaining portion of the first image frame is hidden in a second display portion; [0065]: when a user changes his or her view angle in a direction, the previously hidden portion can be rendered based on user’s input indicating the field of view of the user as in Fig. 8B when the viewing angle of the user is detected. Therefore, indicating the field of view of the person on the video data as a portion of field of capture of the video data).
Wexler and Ha are analogous art because they are from the same field of endeavor of image data processing.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Wexler, and further incorporate indicating, by the server, the field of view of the person on the video data as a portion of the field of capture of the video data, as taught by Ha, to improve viewer’s experience while saving bandwidth (Ha [0022], [0068]).

Regarding claim 3, Wexler and Ha disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Wexler does not explicitly disclose wherein indicating the field of view of the person on the video data comprises one of: superimposing a boundary over the field of view of the person; and obscuring a second portion of the field of capture of the video data that falls outside of the field of view of the person.  
However, Ha discloses indicating the field of view of the person on the video data comprises one of: superimposing a boundary over the field of view of the person; and obscuring a second portion of the field of capture of the video data that falls outside of the field of view of the person (Ha Figs. 8A-8C, [0064]: a first portion of first image data is rendered in display portion of the display, while the remaining portion of the first image frame is hidden in a second display portion; [0065]: when a user changes his or her view angle in a direction, the previously hidden portion can be rendered based on user’s input indicating the field of view of the user as in Fig. 8B when the viewing angle of the user is detected. Therefore, superimposing a boundary over field of view of the person and obscuring a second portion of the field of capture of the video data that falls outside of the field of view of the person).
Wexler and Ha are analogous art because they are from the same field of endeavor of image data processing.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Wexler, and further incorporate having indicating the field of view of the person on the video data comprises one of: superimposing a boundary over the field of view of the person; and obscuring a second Ha, to  improve viewer’s experience while saving bandwidth (Ha [0022], [0068]).

Regarding claims 4 and 16, Wexler and Ha disclose all the limitations of claims 1 and 10, respectively, and are analyzed as previously discussed with respect to that claim.
Wexler does not explicitly disclose wherein indicating the field of view of the person on the video data comprises each of: superimposing a boundary over the field of view of the person; and obscuring a second portion of the field of capture of the video data that falls outside of the field of view of the person.  
However, Ha discloses indicating the field of view of the person on the video data comprises each of: superimposing a boundary over the field of view of the person; and obscuring a second portion of the field of capture of the video data that falls outside of the field of view of the person (Ha Figs. 8A-8C, [0064]: a first portion of first image data is rendered in display portion of the display, while the remaining portion of the first image frame is hidden, i.e. obscured, in a second display portion; [0065]: when a user changes his or her view angle in a direction, the previously hidden portion can be rendered based on user’s input indicating the field of view of the user as in Fig. 8B. Therefore, superimposing a boundary over field of view of the person and obscuring a second portion of the field of capture of the video data that falls outside of the field of view of the person).
Wexler and Ha are analogous art because they are from the same field of endeavor of image data processing.
Wexler, and further incorporate having indicating the field of view of the person on the video data comprises each of: superimposing a boundary over the field of view of the person; and obscuring a second portion of the field of capture of the video data that falls outside of the field of view of the person, as taught by Ha, to improve viewer’s experience while saving bandwidth (Ha [0022], [0068]).

Regarding claims 5 and 17, Wexler and Ha disclose all the limitations of claims 4 and 16, respectively, and are analyzed as previously discussed with respect to that claim.
Wexler does not explicitly disclose wherein obscuring the second portion of the field of capture of the video data comprises at least one of: darkening portions of the field of capture of the video data that the person could not see; and marking out of focus the portions of the field of capture that the person could not see.  
However, Ha discloses wherein obscuring the second portion of the field of capture of the video data comprises at least one of: darkening portions of the field of capture of the video data that the person could not see; and marking out of focus the portions of the field of capture that the person could not see (Ha Figs. 8A-8C, [0064]: a first portion of first image data is rendered in display portion of the display, while the remaining portion of the first image frame is hidden in a second display portion. The hidden portion is displayed as black portion as in Figs. 8A-B, i.e. obscured by darkening the portions; [0065]: when a user changes his or her view angle in a direction, the previously hidden portion can be rendered based on user’s input indicating the field of view of the user as in Fig. 8B. Therefore, superimposing a boundary over field of view of the person and obscuring a second portion of the field of capture of the video data that falls outside of the field of view of the person).
Wexler and Ha are analogous art because they are from the same field of endeavor of image data processing.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Wexler, and further incorporate having obscuring the second portion of the field of capture of the video data comprises at least one of: darkening portions of the field of capture of the video data that the person could not see; and marking out of focus the portions of the field of capture that the person could not see, as taught by Ha, to  improve viewer’s experience while saving bandwidth (Ha [0022], [0068]).

Regarding claim 8, Wexler and Ha disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Wexler does not explicitly disclose wherein determining the field of view of the person comprises calculating at least one of a horizontal field of view of the person and a vertical field of view of the person.  
However, Ha discloses determining the field of view of the person comprises calculating at least one of a horizontal field of view of the person and a vertical field of view of the person (Ha [0010], [0026], [0041], [0046]: azimuth angles and pitch angles of the field of view of user are determined, hence horizontal field and vertical field of view).
Wexler and Ha are analogous art because they are from the same field of endeavor of image data processing.
Wexler, and further incorporate having determining the field of view of the person comprise calculating at least one of a horizontal field of view of the person and a vertical field of view of the person, as taught by Ha, to improve viewer’s experience while saving bandwidth (Ha [0022], [0068]).


Regarding claims 10, Wexler discloses a system for identifying a field of view of a person, the system comprising: 
a support configured to be worn by a person (Wexler Fig. 1A-1D and 8, [0036]-[0038]: an apparatus 110 include an image sensor is coupled to a support, such as glasses or a necklace, worn by a person); 
a capture system coupled to the support, wherein the capture system captures video data comprising a field of capture greater than the field of view of the person (Wexler [0080]: wearable image sensor 110 can be a wide viewing angle image sensor with a field of view more than 180 or 300 degree, hence greater than a field of view of a person; [0091]: the field of view of the image sensor is indicated by dashed lines 721 and 722); and 
a server  (Wexler Fig. 2, [0049]: a server 250); wherein the server is configured to perform operations comprising:
 receiving the video data (Wexler Fig. 2, [0049]: apparatus 110 transfer data to a server 250; [0067]: image data is transmitted to server 250); 
calculating the field of view of the person (Wexler [0098]: the processing device determines the direction that the chin of the user is facing to determine a direction that the user’s head is facing, hence field of view of the person; [0040]: eye movement of the user can be tracked to indicate the direction that the user is looking); 
displaying the video data  (Wexler [0046]-[0047], Fig. 2: information is displayed in a display system such as display of a computing device 120 for user to view data including images, video clips,…; [0072]: user communicates with server via computing device 120 and the processor or server provides information for display as in [0073]-[0074]).

Wexler does not explicitly disclose indicating the field of view of the person on the video data as a portion of the field of capture of the video data
However, Wexler discloses selecting the field of view of the person on the video data as a portion of the field of capture of the video data for processing (Wexler [0098], [0100]: the processing device identifies and selects an area in the captured image in the estimated direction of the chin and head of the user for analyzing to reduce processing time.  The processing device may discard one or more portions of the image outside of the selected area).  
Furthermore, Ha discloses indicating the field of view of the person on the video data as a portion of the field of capture of the video data (Ha Figs. 8A-8C, [0064]: a first portion of first image data is rendered in display portion of the display, while the remaining portion of the first image frame is hidden in a second display portion; [0065]: when a user changes his or her view angle in a direction, the previously hidden portion can be rendered based on user’s input indicating the field of view of the user as in Fig. 8B when the viewing angle of the user is detected. Therefore, indicating the field of view of the person on the video data as a portion of field of capture of the video data).
Wexler and Ha are analogous art because they are from the same field of endeavor of image data processing.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Wexler, and further incorporate indicating the field of view of the person on the video data as a portion of the field of capture of the video data, as taught by Ha, to improve viewer’s experience while saving bandwidth (Ha [0022], [0068]).


Regarding claim 11, Wexler and Ha disclose all the limitations of claim 10, and are analyzed as previously discussed with respect to that claim.
Wexler further discloses wherein the operations further comprise detecting a facial anatomy of the person recorded in the video data, and wherein calculating the field of view of the person comprises calculating the field of view of the person in accordance with the detected facial anatomy of the person (Wexler [0084], [0096]: a processing device processes and analyzes image captured by the image sensor. The processing device can be a processor included in server 250; [0080][0081], [0097], [0110]: the processing device identify a chin and movement of the chin of the user in captured images by the image sensor; [0098]: the processing device determines the direction that the chin of the user is facing to determine a direction that the user’s head is facing, hence field of view of the person; [0040]: eye movement of the user can be tracked to indicate the direction that the user is looking).  

Regarding claim 12, Wexler and Ha disclose all the limitations of claim 10, and are analyzed as previously discussed with respect to that claim.
Wexler does not explicitly disclose wherein calculating the field of view of the person includes measuring a specific field of view of the person (Wexler [0097]-[0098]: the processing device determines the direction that the chin of the user is facing to determine a direction that the user’s head is facing, hence field of view of the person; [0040]: eye movement of the user can be tracked to indicate the direction that the user is looking, hence specific field of view of person).  

Regarding claim 14, Wexler and Ha disclose all the limitations of claim 10 and are analyzed as previously discussed with respect to that claim.
Wexler further discloses wherein the support is configured to rest on at least one of the neck and shoulders of the person (Wexler Fig. 1B, [0038]: the apparatus 110 is coupled to a necklace which is a support that rests on the neck of the user).  

Regarding claim 15, Wexler and Ha disclose all the limitations of claim 10 and are analyzed as previously discussed with respect to that claim.
Wexler further discloses wherein the field of capture is oriented in a forward direction relative to the person (Wexler Fig. 1B, [0038]: the apparatus 110 is coupled to a necklace and hence faced forward in a direction relative to the person; [0036]: the image sensor of the apparatus 110 capture image in field of view of the user).  


Claims 2 and 13 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Wexler et al. (U.S 2016/0026240) hereinafter Wexler, in view of Ha et al. (U.S. 2017/0244951) hereinafter Ha, further in view of Okayawa et al. (U.S. 2018/0096461) hereinafter Okayawa.
Regarding claim 2, Wexler and Ha disclose all the limitations of claims 1 and 10, respectively, and are analyzed as previously discussed with respect to that claim.
Wexler does not explicitly disclose wherein determining the field of view of the person further includes determining a range of the field of view of the person in accordance with at least one of the person and a situation.  
However, Wexler discloses recognize situations from image data and adjusting the image sensor to capture image data relevant with recognized situations (Wexler [0066]: the image sensor apparatus 110 can be used in variety of situations; [0064]: feedback including a person’s identity and situations can be provided; [0062]: the processor can recognize situations from analyzed image data and adjust the aiming of the image sensor to capture relevant image data)
Furthermore, Okayawa discloses determining the field of view of the person further includes determining a range of the field of view of the person in accordance with at least one of the person and a situation (Okayawa [0064]: The central field of view of a person is a field of view range whose changes affected by biological stress, motional stress, and environmental stress of a person. The field of view may be narrower when a user feels nervous or in the order of stop, walk, and run, or when user is in a dark place. A processing apparatus predicts the wideness/narrowness of a central field of view on the basis of at least one of biological-body information on a user, a behavior information on a user, and environmental information on an environment around a user, and dynamically changes the size of the high-image-quality area A displayed depending on the predicted wideness/narrowness of the central field of view).
Wexler and Ha and Okayawa are analogous art because they are from the same field of endeavor of image data processing.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Wexler and Ha, and further incorporate determining a range of the field of view of the person in accordance with at least one of the person and a situation, as taught by Okayawa, to enhance viewing experience of the user at different situations while reducing the processing amount (Okayawa [0004]-[0005], [0009], [0117]).

Regarding claim 13, Wexler and Ha disclose all the limitations of claim 10 and are analyzed as previously discussed with respect to that claim.
Wexler does not explicitly disclose wherein calculating the field of view of the person includes narrowing a range of the field of view of the person in accordance with a stressful situation the person was under during capture of the video data.  
However, Okayawa discloses wherein calculating the field of view of the person includes narrowing a range of the field of view of the person in accordance with a stressful situation the person was under during capture of the video data (Okayawa [0064]: The central field of view of a person is a field of view range whose changes affected by biological stress, motional stress, and environrmental stress of a person. The field of view may be narrower when a user feels nervous or in the order of stop, walk, and run, or when user is in a dark place. A processing apparatus predicts the wideness/narrowness of a central field of view on the basis of at least one of biological-body information on a user, a behavior information on a user, and environmental information on an environment around a user, and dynamically changes the size of the high-image-quality area A displayed depending on the predicted wideness/narrowness of the central field of view).
Wexler and Ha and Okayawa are analogous art because they are from the same field of endeavor of image data processing.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Wexler and Ha, and further incorporate having calculating the field of view of the person include narrowing a range of the field of view of the person in accordance with a stressful situation the person was under during capture of the video data, as taught by Okayawa, to enhance viewing experience of the user at different situations while reducing the processing amount (Okayawa [0004]-[0005], [0009], [0117]).

Claims 6 and 18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Wexler et al. (U.S 2016/0026240) hereinafter Wexler, in view of Ha et al. (U.S. 2017/0244951) hereinafter Ha, further in view of Raghoebardajal et al. (U.S. 2016/0337630) hereinafter Raghoebardajal.
Regarding claim 6, Wexler and Ha disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Wexler further discloses further comprising determining, by a processor coupled to the support, an orientation of a head of the person (Wexler [0044]: the apparatus 110 coupled support such as a necklace as in Fig. 1B and can include a processor for controlling image sensor to capture image data and for analyzing the image data; [0098]: the processing device determines the direction that the chin of the user is facing to determine a direction that the user’s head is facing, hence field of view of the person; [0098], [0100]: the processing device identifies and selects an area in the captured image in the estimated direction of the chin and head of the user for analyzing to reduce processing time; [0040]: eye movement of the user can be tracked to indicate the direction that the user is looking; [0036], [0040], [0062]: the image sensor is adjusted to coincide with field of view of user to capture image data of the field of view of user).  
Wexler does not explicitly disclose wherein determining the field of view of the person further comprises determining the field of view of the person in accordance with the orientation of the head of the person.
However, Raghoebardajal discloses determining the field of view of the person in accordance with the orientation of the head of the person (Raghoebardajal [0096]-[0097], [0120]: detect user’s viewpoint to render image for display based on detected user viewpoint; [0102]: orientation of the viewer’s head is used; [0130], Fig. 29: head orientation detector can be used to detect the orientation of user’s head; [0128]: the orientation of the viewer’s head indicates a good approximation of the direction of viewing of the user).
Wexler and Ha and Raghoebardajal are analogous art because they are from the same field of endeavor of image data processing.
Wexler and Ha, and further incorporate determining the field of view of the person in accordance with the orientation of the head of the person, as taught by Raghoebardajal, for good approximation of the direction of view of user (Raghoebardajal [0128]).


Regarding claim 18, Wexler and Ha disclose all the limitations of claim 10, and are analyzed as previously discussed with respect to that claim.
Wexler further discloses the capture system comprises a processor coupled to the support; and the processor is configured to determine an orientation of a head of the person  (Wexler [0044]: the apparatus 110 coupled support such as a necklace as in Fig. 1B and can include a processor for controlling image sensor to capture image data and for analyzing the image data; [0098]: the processing device determines the direction that the chin of the user is facing to determine a direction that the user’s head is facing, hence field of view of the person; [0098], [0100]: the processing device identifies and selects an area in the captured image in the estimated direction of the chin and head of the user for analyzing to reduce processing time; [0036], [0040], [0062]: the image sensor is adjusted to coincide with field of view of user to capture image data of the field of view of user).

Wexler does not explicitly disclose wherein the calculating the field of view comprises calculating the field of view of the person in accordance with the orientation of the head of the person.
 Raghoebardajal discloses wherein the calculating the field of view comprises calculating the field of view of the person in accordance with the orientation of the head of the person (Raghoebardajal [0096]-[0097], [0120]: detect user’s viewpoint to render image for display based on detected user viewpoint; [0102]: orientation of the viewer’s head is used; [0130], Fig. 29: head orientation detector can be used to detect the orientation of user’s head; [0128]: the orientation of the viewer’s head indicate a good approximation of the direction of viewing of the user).
Wexler and Ha and Raghoebardajal are analogous art because they are from the same field of endeavor of image data processing.
Wexler and Ha and Raghoebardajal are analogous art because they are from the same field of endeavor of image data processing.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Wexler and Ha, and further incorporate calculating the field of view of the person in accordance with the orientation of the head of the person, as taught by Raghoebardajal, for good approximation of the direction of view of user (Raghoebardajal [0128]).

Claims 7 and 19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Wexler et al. (U.S 2016/0026240) hereinafter Wexler, in view of Ha et al. (U.S. 2017/0244951) hereinafter Ha, further in view of Chirieleison (U.S. 2008/0002262).
Regarding claim 7, Wexler and Ha disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Wexler does not explicitly disclose wherein the orientation of the head of the person is determined in accordance with properties detected by a sensor, the sensor comprising a directional microphone, a magnet, a laser, or a strain gauge.
However, Chirieleison discloses the orientation of the head of the person is determined in accordance with properties detected by a sensor, the sensor comprising a directional microphone, a magnet, a laser, or a strain gauge (Chirieleison [0018], [0066]: laser beam tracker can be used to determine the position of the head).
Wexler and Ha and Chirieleison are analogous art because they are from the same field of endeavor of image data processing.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Wexler and Ha, and further incorporate having the orientation of the head of the person is determined in accordance with properties detected by a sensor, the sensor comprising a directional microphone, a magnet, a laser, or a strain gauge, as taught by Chirieleison, for accurate image display (Chirieleison [0079]-[0080]).


Regarding claim 19, Wexler and Ha disclose all the limitations of claim 18, and are analyzed as previously discussed with respect to that claim.
Wexler does not explicitly disclose the capture system includes a sensor comprising a directional microphone, a magnet, a laser, or a strain gauge; and the orientation of the head of the person is calculated in accordance with information detected by the sensor.  
Chirieleison discloses the capture system includes a sensor comprising a directional microphone, a magnet, a laser, or a strain gauge; and the orientation of the head of the person is calculated in accordance with information detected by the sensor (Chirieleison [0018], [0066]: laser beam tracker can be used to determine the position of the head).
Wexler and Ha and Chirieleison are analogous art because they are from the same field of endeavor of image data processing.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Wexler and Ha, and further incorporate having the capture system include a sensor comprising a directional microphone, a magnet, a laser, or a strain gauge; and the orientation of the head of the person is calculated in accordance with information detected by the sensor, as taught by Chirieleison, for accurate image display (Chirieleison [0079]-[0080]).

Claim 9 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Wexler et al. (U.S 2016/0026240) hereinafter Wexler, in view of Ha et al. (U.S. 2017/0244951) hereinafter Ha, further in view of Nash (U.S. 2017/0230585) hereinafter Nash.
Regarding claim 9, Wexler and Ha disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Wexler further discloses receiving, by the server, second video data from a second capture system (Wexler [0068]: second image sensor can be used; [0091]: the wearable apparatus 110 may include plurality of image sensors). 
Wexler does not explicitly disclose indicating, by the server, the field of view of the person on the second video data as a portion of a second field of capture of the second video data.  
However, Wexler discloses display captured images from the image sensors on a display (Wexler [0047]: images, video clips from apparatus 110 can be viewed on the display).
Furthermore, Ha discloses indicating, by the server, the field of view of the person on the video data as a portion of the field of capture of the video data (Ha Figs. 8A-8C, [0064]: a first portion of first image data is rendered in display portion of the display, while the remaining portion of the first image frame is hidden in a second display portion; [0065]: when a user changes his or her view angle in a direction, the previously hidden portion can be rendered based on user’s input indicating the field of view of the user as in Fig. 8B when the viewing angle of the user is detected. Therefore, indicating the field of view of the person on the video data as a portion of field of capture of the video data).
Wexler and Ha are analogous art because they are from the same field of endeavor of image data processing.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Wexler, and further incorporate indicating, by the server, the field of view of the person on the video data as a portion of the field of capture of the video data, as taught by Ha, wherein the video data include video from the image sensors including second video data captured from a second camera system in Wexler, to improve viewer’s experience while saving bandwidth (Ha [0022], [0068]).

Wexler does not explicitly disclose aligning, by the server, the second video data with the video data.
However, Nash discloses aligning, by the server, the second video data with the video data (Nash [0034]: images captured by each camera can be provided for viewing by a user; [0030]-[0031], [0108]: images from the first camera and second camera are aligned to match corresponding portions of the images).
Wexler and Ha and Nash are analogous art because they are from the same field of endeavor of image data processing.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Wexler and Ha, and further incorporate aligning, by the server, the second video data with the video data, as taught by Nash, to match the image data for accurate rendering (Nash [0048]).

Claim 20 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Wexler et al. (U.S 2016/0026240) hereinafter Wexler, in view of Ha et al. (U.S. 2017/0244951) hereinafter Ha, further in view of Jacobs (U.S. 2012/0229614).
Regarding claim 20, Wexler and Ha disclose all the limitations of claim 10 and are analyzed as previously discussed with respect to that claim.
Wexler does not explicitly disclose wherein the capture system comprises a shoulder-mounted capture system and the field of capture comprises a 360-degree field of capture
However, Jacobs discloses wherein the capture system comprises a shoulder-mounted capture system and the field of capture comprises a 360-degree field of capture (Jacobs [0009]: pair of cameras can be used to provide close to 360 degree of view; [0024]: a camera can be mounted to a user’s shoulder or any suitable location of their body. When one camera is used, mounting device that permits a 360 degree rotation can be used, hence permit 360 degree field of capture).
Wexler and Ha and Jacobs are analogous art because they are from the same field of endeavor of image data processing.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Wexler and Ha, and further incorporate using a shoulder-mounted capture system and the field of capture comprises a 360-degree field of capture, as taught by Jacobs, to provide individuals reliable and accurate real time information about immediate surroundings and direction assistance (Jacobs [0004]-[0005], [0007], [0117]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN V NGUYEN whose telephone number is (571)270-0626.  The examiner can normally be reached on M-F 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/KATHLEEN V NGUYEN/Examiner, Art Unit 2486